Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Brian Cohen appeals the district court’s order dismissing without prejudice1 his civil complaint against federal prosecutors as premature2 under 28 U.S.C. §§ 1915, 1915A (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cohen v. *287Rosenstein, No. 1:15-cv-00263-WDQ (D.Md. Feb. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


. We have jurisdiction because Cohen cannot cure the defect identified in his complaint by mere amendment. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).


. See Edwards v. Balisok, 520 U.S. 641, 646, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997); Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).